DSM LARGE CAP GROWTH FUND Institutional Class (DSMLX) Supplement dated January 26, 2010 to Prospectus dated August31, 2009 We are pleased to inform you that the Board of Trustees approved a 0.40% reduction to the DSM Large Cap Growth Fund’s Total Annual Fund Operating Expenses.Effective January26, 2010, the Advisor has contractually agreed to reduce its fees and/or pay Fund expenses in order to limit Total Annual Operating Expenses for Institutional Class shares to 1.10%.The effect of this reduction is reflected in the revised Fees and Expenses table below.Page1 of the Prospectus is replaced with the following information.Additionally, references to the Expense Cap for the Institutional Class throughout the Prospectus, including on page9 under Fund Expenses, are changed to 1.10%. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: Shareholder Fees (fees paid directly from your investment) Institutional Class Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investments) Institutional Class Management Fees 1.00% Distribution (12b-1) Fees None Other Expenses(1) 1.20% Total Annual Fund Operating Expenses 2.20% Fee Waiver/Expense Reimbursement(2) -1.10% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.10% (1)Other expenses are based on estimated customary Fund expenses for the current fiscal year. (2)The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses (excluding Acquired Fund Fees and Expenses, interest, taxes, dividends on short positions and extraordinary expenses) in order to limit the Fund’s Total Annual Operating Expenses to 1.10% for the Institutional Class through October31, 2011.To the extent that the Advisor waives its fees and/or absorbs expenses to satisfy this expense cap, it may seek repayment of a portion or all of such amounts at any time within three fiscal years after the fiscal year in which such amounts were waived or absorbed, subject to the expense cap. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation).Although your actual costs may be higher or lower, under these assumptions, your costs would be: 1 Year 3 Years Institutional Class $112 $582 Please retain this Supplement with the Prospectus. DSM LARGE CAP GROWTH FUND Retail
